Citation Nr: 1205649	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-27 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD) prior to September 2, 2009.

4.  Entitlement to an initial disability rating higher than 50 percent for PTSD from September 2, 2009.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  This period of active duty included service in the Republic of Vietnam, where the Veteran engaged the enemy in combat and was decorated with the Combat Infantryman's Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions issued separately in April 2007, which granted service connection for PTSD effective from September 11, 2006 and assigned a 30 percent initial disability rating, and in July 2007, which denied service connection for bilateral hearing loss and tinnitus, by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  A timely Notice of Disagreement as to these decisions was received by VA in August 2007.  After VA issued a Statement of the Case in July 2009 which continued to deny the Veteran's claims, the Veteran perfected his appeal in August 2009 by filing a substantive appeal via VA Form 9.

The Veteran testified at a November 2011 video conference hearing which he attended from the Chicago RO.  At the Veteran's request, the evidentiary record was held open for an additional 60 days from the date of the hearing so that the Veteran could provide additional evidence.  During that time, additional evidence consisting of additional private treatment records from June 2011 and December 2011 were received.  This evidence was accompanied by a waiver of review by the agency of original jurisdiction which was validly executed pursuant to 38 C.F.R. § 20.1304(c).  The Board has associated this evidence with the claims file and considered it as part of the record on appeal.


FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during service.

2.  The Veteran currently has diagnoses of bilateral hearing loss and tinnitus.

3.  The onset of the Veteran's bilateral hearing loss occurred during the 1990's, approximately 30 years after the Veteran's separation from active duty service.

4.  The Veteran's bilateral hearing loss is unrelated to a disease or injury of service origin, including acoustic trauma sustained therein.

5.  The balance of evidence is in relative equipoise as to the issues of whether the Veteran initially experienced tinnitus during service and whether the Veteran's tinnitus has continued to this date.

6.  For the period from September 11, 2006 through September 1, 2009, the Veteran's PTSD was manifested by chronic sleep disturbances marked by frequent awakenings in the middle of the night; survivor guilt; mildly restricted affect; claustrophobia and periodic panic attacks that occurred less than once per month; easy startling; hypervigilence; decreased concentration and motivation; some loss of interest in leisure activities; and some ritualistic behavior marked by periodically checking the perimeter of his home.  During this period, the Veteran's PTSD was not manifested by flattened affect; circumstantial, circumlocutory, or stereotyped speech; impaired judgment; impaired abstract thinking; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); or difficulty in establishing and maintaining effective work and social relationships.

7.  For the period from September 2, 2009, the Veteran's PTSD was manifested by flattened affect; suicidal ideation without plan or intent; loss of motivation; ongoing sleep disturbances marked by nightmares and frequent awakenings in the middle of the night; survivor guilt; more frequent panic attacks; anxiety and hypervigilence; decreased concentration and motivation; some loss of interest in leisure activities; and some ritualistic behavior marked by periodically checking the perimeter of his home.  During this period, the Veteran's PTSD was not manifested by speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression that was affecting the Veteran's ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met and may not be presumed to have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Resolving evidentiary equipoise as to the etiology of tinnitus in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

3.  The criteria for an initial disability rating in excess of 30 percent for PTSD, for the period from September 11, 2006 through September 1, 2009, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011).

4.  The criteria for an initial disability rating in excess of 50 percent for PTSD, for the period from September 2, 2009, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Insofar as the issue of the Veteran's entitlement to service connection for tinnitus, the Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nevertheless, given the favorable action taken above, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

Concerning the issues of the Veteran's entitlement to service connection for bilateral hearing loss and to higher initial staged ratings for PTSD, a letter mailed to the Veteran in October 2006 notified him of the information and evidence needed to substantiate his claims of entitlement to service connection for bilateral hearing loss and PTSD.  That letter also included information that a disability rating and an effective date are assigned if his disability is determined to be service-connected, and hence, was also consistent with the notice requirements provided under Dingess.

With reference to the issue concerning the Veteran's entitlement to higher staged initial disability ratings for PTSD, this notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Insofar as the Veteran's claim of service connection for bilateral hearing loss, subsequent to the October 2006 letter, the Veteran's claim was adjudicated for the first time in a July 2007 rating decision.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records and identified and pertinent VA and private treatment records have been associated with the claims file.  VA psychiatric examinations were afforded to the Veteran in January 2007 and December 2010 to determine the symptoms and severity of his PTSD.  The Veteran was also afforded a VA audio examination in June 2007 to determine the nature and etiology of his claimed bilateral hearing loss.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

A.  Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

If certain diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of a hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

B.  Service Connection for Hearing Loss

In addition to the general service connection principles discussed above, service connection for hearing loss is not granted unless the claimed hearing loss is of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, audiometric test results expressed in a June 2007 VA examination report show that the Veteran has been diagnosed with bilateral sensorineural hearing loss which meets the threshold severity under 38 C.F.R. § 3.385.  Recorded pure tone thresholds, expressed in decibels, were as follow:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
65
65
70
LEFT
30
30
50
55
50

Speech audiometry testing performed at the June 2007 VA examination also revealed speech recognition ability of 74 percent in the right ear and 76 percent in the left ear.  Based upon these audiometric findings, the examiner diagnosed mild to severe sloping sensorineural hearing loss in the right ear, and mild to moderate sloping sensorineural hearing loss in the left ear.

A June 2011 private audiometric examination also revealed pure tone thresholds that meet the threshold severity under 38 C.F.R. § 3.385:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
60
60
70
LEFT
30
40
55
60
55

Speech audiometry testing at that time revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  It is unclear as to whether speech recognition testing at the June 2011 private examination was performed via Maryland CNC Test, as required under 38 C.F.R. § 3.385.  Nonetheless, measured pure tone thresholds at the examination clearly exceed the threshold levels provided under 38 C.F.R. § 3.385.

The Board notes that the Veteran's service personnel records reflect service in the Republic of Vietnam.  His DD Form 214 reflects that he was decorated with the Combat Infantryman's Badge and the Purple Heart Medal in connection with his Vietnam service, thereby indicating that the Veteran did engage the enemy in combat.  Undoubtedly, the Veteran's assertions of acoustic trauma in the form of combat noise, as expressed in his claims submissions and November 2011 hearing testimony, are consistent with his service.  VA thus concedes that the Veteran did incur acoustic trauma during his active duty service.

Accordingly, the issue of the Veteran's entitlement to service connection for hearing loss turns upon the question of whether the Veteran's current bilateral hearing loss is etiologically related to his in-service combat noise exposure or to any other injury or illness incurred by the Veteran during service.

The Veteran's service treatment records reflect that the Veteran did not sustain any hearing loss in either ear during his active duty service.  In this regard, an audiometric examination performed at his January 1969 enlistment examination reflects the following pure tone thresholds (NOTE:  prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Scores under that standard are expressed as the figures on the left in the chart below.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Although the Veteran's enlistment examination was performed after this change in standards was effectuated, negative pure tone values expressed in the enlistment examination report indicate that the pre-1967 ASA standards were used to express the Veteran's test results.  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are expressed by the figures in parentheses.):




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
-
-5 (0)
LEFT
-5 (10)
-5 (5)
-10 (0)
-
15 (20)

Subsequent service treatment records do not reflect any complaints of hearing loss, nor do they indicate any diagnosis of or treatment for hearing loss.  The Veteran's November 1970 separation examination report reflects that a clinical examination of the ears at that time was normal.  Also, hearing loss was not subjectively reported by the Veteran at the separation examination.  Interestingly, audiometric tests performed at the separation examination revealed pure tone scores of zero for both ears, for all frequencies from 500 to 4000 Hertz, with the exception of the Veteran's hearing at 3000 Hertz, which was not tested.
 
As previously mentioned, current bilateral hearing loss is documented in the June 2007 VA examination report and June 2011 private audiometric record.  Post-service treatment records, however, do not reflect any specific treatment for the Veteran's hearing loss.

Concerning the onset of hearing loss, the Veteran reported at his June 2007 VA examination that he first noted his hearing loss 10 to 15 years before, or sometime in the time frame from 1996 to 2001, at least 25 years after his separation from service.   In the June 2011 report, the VA examiner concluded that the Veteran's bilateral hearing loss was not at least as likely as not related to his in-service acoustic trauma.  In support of this opinion, the examiner noted that the service treatment records reveal normal pure tone thresholds at the Veteran's enlistment and separation, and moreover, do not indicate any significant audiometric change in hearing.

In general, the opinions expressed in the VA examiner's June 2007 report are not contradicted by any contrary evidence.  Although the June 2011 private audiometric record provides a concurring diagnosis of bilateral sensorineural hearing loss, it does not express any opinion concerning the etiology of the Veteran's hearing loss.  In this regard, the June 2011 record reflects that the Veteran reported a history of acoustic trauma from combat during service.  Nonetheless, there is no reference in the June 2011 record as to the time of onset of the Veteran's hearing loss, and moreover, does not specifically relate the Veteran's hearing loss to the reported trauma.

To the extent that the Veteran may argue that a favorable etiology opinion may be implied from reference in the June 2011 private record to the Veteran's reported history of in-service acoustic trauma, the Board notes that such an opinion would appear to be based entirely upon the Veteran's reported history.  As noted above, the June 2011 record does not provide even an approximate time of onset for the Veteran's hearing loss.  Moreover, there is no provided rationale or explanation included in the June 2011 record for such an opinion; nor does the record cite any other evidence that would tend to support such a conclusion.  Under the circumstances the Board finds that even if such a positive etiological opinion could be implied from the June 2011 record, such an opinion is not adequately supported.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (stating that a medical evaluation that is merely a recitation of veteran's self-reported and unsubstantiated history has no probative value); see also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 (1995); Reonal and LeShore, supra.

In his November 2011 video conference hearing testimony, the Veteran asserted that his hearing loss has existed continuously since his active duty service.  In addressing lay evidence, the Board notes that as a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.  In this case, the Veteran is certainly competent to offer probative evidence as to the presence, quality, onset, and duration of his hearing loss.  Hence, his assertion that he has continuously experienced hearing loss since service is both competent and probative.  Nonetheless, this assertion is rebutted by his inconsistent report at his June 2007 VA examination that the onset of his hearing loss was not until 10 or 15 years after his active duty service.  Interestingly, the Board notes that although the Veteran disputes, in his August 2007 Notice of Disagreement, the reported history recited by the VA examiner vis-à-vis the onset and duration of his tinnitus, he does not appear to dispute that the examiner's characterization of the reported onset of hearing loss.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  In view of the aforementioned inconsistency concerning the onset and duration of his hearing loss, the Board finds that the credibility of the Veteran's assertions concerning continuity is greatly diminished.  Hence, the Board does not assign any probative weight to the Veteran's assertions concerning etiology and continuity of his hearing loss.

Accordingly, there is no evidence in the record that the Veteran's hearing loss began within one year from his separation from service.  Hence, service connection for the Veteran's hearing loss may not be presumed under 38 C.F.R. §§ 3.307 and 3.309.  Moreover, the Veteran's admission that his hearing loss began after service does not lead the Board to conclude that the Veteran has experienced a continuity of his hearing loss since service.

In the absence of evidence showing that the Veteran's hearing loss is etiologically related to his in-service acoustic trauma or to any other injury or illness incurred during service, the Veteran is not entitled to service connection for hearing loss.  As the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss, that claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

C.  Service Connection for Tinnitus

In his September 2006 claim, the Veteran generally asserts entitlement to service connection for tinnitus.  As noted above, VA concedes that the Veteran incurred in-service acoustic trauma from combat experiences in Vietnam.  At a June 2011 private audiology examination, the Veteran reported that he was experiencing bilateral tinnitus.  Through his claims submissions and his November 2011 video conference hearing testimony, the Veteran has credibly asserted that he has experienced ongoing tinnitus since approximately 1970, during his active duty service.  In view of the foregoing, the Board finds that the elements of service connection for tinnitus have been met.

As discussed above, in weighing the probative value of lay evidence, attention must be directed to both the lay person's competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Specifically, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09.  In fact, the United States Court of Appeals for Veterans Claims (Court) has determined that a lay person is particularly competent to present evidence of continuity of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Hence, the Veteran's assertions of continuity of tinnitus in this case are competent and probative as to the diagnosis and etiology of his tinnitus.
    
Nonetheless, the Veteran's assertions concerning onset and continuity of tinnitus are also rebutted by apparent inconsistencies in the record.  In this regard, the aforementioned June 2007 VA examination report expresses that the Veteran reported to the examiner that although he previously experienced tinnitus, he was not experiencing any tinnitus at the time of the examination and had not in quite some time.  In the perceived absence of an reported tinnitus, the examiner determined that it was not as likely as not that the Veteran's tinnitus was related to his in-service acoustic trauma.

In his August 2007 Notice of Disagreement, however, the Veteran expressly denied that he reported to the VA examiner that he was not currently experiencing tinnitus.  Rather, the Veteran maintained that his tinnitus has been ongoing since his service in Vietnam.  At his November 2011 video conference hearing, the Veteran reasserted that he had been experiencing ringing in his ears since approximately 1970 or 1971.

Despite the inconsistency noted above, the Board finds that the contentions made by the Veteran in his Notice of Disagreement and at his video conference hearing are credible and persuasive, and moreover, bring the balance of the evidence as to the issue of etiology for the Veteran's tinnitus into relative equipoise.  Resolving doubt as to that issue in the Veteran's favor, the Board finds that the Veteran's tinnitus did begin during his active duty service and has continued.  38 U.S.C.A. § 5107(b).  Accordingly, the Veteran's claim of service connection for tinnitus is granted.

III.  Initial Disability Ratings for PTSD

A.  General Initial Disability Rating Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods during which the service-connected disability exhibits symptoms that would warrant different disability ratings for each distinct period.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, DC 9411, a 30 percent disability rating is appropriate where the evidence shows that PTSD is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (i.e., forgetting names, directions, and recent events).

A 50 percent disability rating encompasses PTSD that is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is appropriate for PTSD that is manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is assigned where PTSD is productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.

B.  Initial Disability Rating for PTSD from September 11, 2006 through September 1, 2009

As noted above, service connection for PTSD was granted for the Veteran, effective from September 11, 2006, with an assigned initial disability rating of 30 percent.  In a May 2011 rating decision, VA granted a higher initial disability rating of 50 percent, effective from the staged period beginning from September 2, 2009.  Although the Veteran has contested the initial disability ratings that have been assigned over the appeal period, he has not expressed any disagreement with the assigned effective date for service connection.

Based upon the evidence, the Board finds that the Veteran is not entitled to an initial disability rating higher than 30 percent for PTSD, for the staged period from September 11, 2006 through September 1, 2009.  In this regard, the Board finds that the overall disability picture for the Veteran's PTSD, throughout the staged period identified above, corresponds with the assignment of a 30 percent disability rating.

An August 2006 private psychiatric report from Dr. T.M.K notes that the Veteran reported symptoms which included sleep disturbance marked by nightmares and two hours of sleep per night with cat naps throughout the day.  The Veteran also related that he felt "survivor guilt" related to the death of a friend in battle.  Other reported symptoms included claustrophobia, panic attacks that occurred three or four times over the previous six months, flashbacks, startling easily, hypervigilence marked by checking the perimeter of his home two or three times a night, irritability and anger marked by instant rage over small matters, decreased concentration, decreased motivation and interest in activities, anxiety, and chronic fatigue.  Socially, the Veteran stated that he lived in relative seclusion in the countryside.  He stated that he had been married for 17 years but divorced in 2001.  The Veteran reported that he enjoyed hobbies such as reading, running, and biking, although he does not elaborate as to the frequency with which he participated in such activities.  The Veteran endorsed heavy alcohol use, stating that he consumed six to eight beers on weekdays and 12 beers a day on weekends.  The Veteran denied any prior psychiatric treatment.

On mental status examination, the Veteran demonstrated a fair appearance with good eye contact.  His rate of speech was slightly increased with decreased volume and his affect was noted as being anxious and tearful at times.  The Veteran's thought process was logical and he denied suicidal or homicidal ideation.  He also denied having any hallucinations.  The Veteran was fully oriented during the interview and demonstrated normal intellectual functioning, insight, and judgment.  In a multi-axis diagnosis, Dr. T.M.K. diagnosed PTSD with alcohol dependence.  A global assessment of functioning (GAF) scale score was not assigned.

September 2006 private treatment records from the Veteran's social worker, E.J.S., reflects additional insight into the Veteran's isolative behavior.  In this regard, the Veteran reported that he did not participate in any social organizations and that he generally kept his distance from situations in which he was responsible for other people.  Although the Veteran appears to endorse generally good work performance during his career as a mail carrier for the United States Postal Service, he related that he passed on multiple opportunities for promotion due to his desire to avoid being in a position of responsibility.  Concerning his symptoms, he continued to report sleep disturbances, irritability, and decreased motivation.  The Veteran also endorsed mood swings and intrusive thoughts of Vietnam.  A GAF score of 37 was assigned at that time.

The Veteran was afforded a VA examination in January 2007 to confirm the Veteran's diagnosis of PTSD and to determine the severity of the Veteran's disorder.  At that time, the Veteran reported a fairly high activity level, which included running and going to the gym three days per week.  The Veteran stated that subsequent to his retirement from the United States Postal Service in June 2006, he worked as a school bus driver for special events and that he was working at that time as a track and cross country coach.  The Veteran also reported a history of running in 28 marathons in different states, although he related that he did not feel capable of running two marathons a year any more as he previously did.  The Veteran also reported close relationships with his family, stating that he maintained regular contact with his daughters and that he was planning to visit them and his ex-wife over the coming weekend.  The Veteran stated that he was still consuming alcohol and reported that he was receiving regular individual and group psychiatric therapy.  He denied any prior periods of psychiatric hospitalization.  Functionally, he stated that he is able to perform all activities of daily living independently.  With respect to his symptoms, the Veteran continued to report sleep disturbances with nightmares occurring twice a month and avoidance of smells, sounds, and media content concerning Vietnam.  Although the Veteran reported a prior history of difficulty controlling his anger, he stated that he felt that he was able to control his anger very well.

On mental status examination, the Veteran was well-groomed and casually but neatly dressed.  He maintained good eye contact, was fully cooperative with the examination, and was oriented to person, place, and time.  His memory for both recent and remote events appeared to the examiner to be intact.  His speech was normal in rhythm, rate, and volume; thought processes were logical and goal-oriented.  The Veteran's affect was noted as being mildly restricted, however, the examiner appears to indicate that the Veteran did demonstrate some range of affect as he became emotional while discussing details from his service.  In general, the Veteran's mood was euthymic.  The Veteran also did not demonstrate any obsessive or ritualistic behavior, inappropriate behavior, delusional beliefs, or evidence of hallucinations or panic disorder.  He denied having any suicidal or homicidal ideation; overall, the examiner opined that the Veteran was of minimal risk to himself and to others.  In reviewing the Veteran's reported and demonstrated symptoms, the examiner determined that the Veteran's symptoms have been chronic and unremitting, albeit mild, over the years.  Overall, the examiner opined that the Veteran's symptoms appeared to cause mild distress and mildly impacted his social and vocational functioning.  A GAF score of 65 was assigned.

Overall, the evidence relevant to this staged period reflect that the Veteran's PTSD was consistently manifested by chronic sleep disturbances marked by frequent awakenings in the middle of the night; survivor guilt; mildly restricted affect; claustrophobia and periodic panic attacks that occurred less than once per month; easy startling; hypervigilence; decreased concentration and motivation; some loss of interest in leisure activities; and some ritualistic behavior marked by periodically checking the perimeter of his home.  Nonetheless, the Veteran's PTSD was not productive of flattened affect, as noted in Dr. T.M.K.'s August 2006 report and the January 2007 VA examination report.   Although Dr. T.K.M.'s August 2006 note indicates that the Veteran's speech rate was slightly increased with decreased volume, the evidence related to the staged period at issue indicate that the Veteran's speech was grossly within normal limits and reflected normal intellectual functioning and logical and goal-directed speech.  Hence, there is no evidence of circumstantial, circumlocutory, or stereotyped speech, impaired judgment, or impaired abstract thinking.  As noted above, the Veteran endorsed the occurrence of occasional panic attacks that occurred less than once per month.  As such, there is also no evidence that the Veteran was experiencing panic attacks more than once a week.  Similarly, there is no indication in the evidence that the Veteran experienced difficulty in understanding complex commands.  Memory testing performed at the January 2007 VA examination did not reveal any impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks).  Although the Veteran's reported symptoms include mood disturbances which appear to be confirmed by Dr. T.K.M.'s observations of anxiety and tearfulness, the January 207 VA examination report notes that the Veteran's mood was generally euthymic.  Similarly, the Veteran's reported occupational history of avoidance of co-workers and current desire to avoid people is consistent with some level of social impairment.  Nonetheless, by the Veteran's own statements, he was able to maintain close relationships and apparently frequent contact with his daughters and even his former spouse.  Also by the Veteran's own history, the Veteran continued to maintain a high activity level by running and going to the gym, and even took positions which required him to take responsibility for the well-being of children, such as driving a school bus and coaching track and cross-country.  Given the extent of the Veteran's relationships and willingness to continue working in positions of responsibility, the Board finds that the evidence does not indicate difficulty in establishing and maintaining effective work and social relationships.

The Board acknowledges the low GAF score of 37 assigned in September 2006 by E.J.S.  This score is in stark contrast to the GAF score of 65 assessed at the Veteran's January 2007 VA examination.

In assessing the degree of psychiatric disability, GAF scores are for application and reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to the DSM-IV, a GAF score of 31 to 40 indicates PTSD that is marked by some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  For the purpose of lending further context to the differing GAF scores evidenced in the record, the Board notes that a GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score ranging from 61 to 70, as provided at the May 2009 VA examination, is interpreted as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social,  occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

The Board admonishes that GAF scores are not conclusively dispositive as to a veteran's level of psychiatric impairment.  Rather, GAF scores are merely parts of a whole body of evidence that must be and has been considered in arriving at a decision.  Overall, the symptoms demonstrated by the Veteran during the staged period at issue fail to reflect behavior that is indicative of the low GAF score of 37 provided by E.J.S.  As noted above, there is no evidence of illogical, obscure, or irrelevant speech, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  In view of the foregoing, the Board concludes that the narratives contained within the treatment records and the January 2007 VA examination report are more probative of the Veteran's level of impairment than the GAF scores assigned in conjunction with his private treatment or the VA examination.  Moreover, the VA examiner's explanation offered in the January 2007 report, as to why a GAF score of 65 is appropriate in the assessment of the severity of the Veteran's psychiatric symptoms, is entirely consistent with the Veteran's reported and observed level of impairment.

As noted in the January 2007 VA examination, the Veteran reported that he retired from his occupation as a mail carrier in June 2006.  The Veteran does not, however, appear to assert that his PTSD caused him to retire at that time.  Rather, the Veteran appears to indicate that, if anything, his retirement removed structure and his identity as a mailman.  Thus, the Veteran does not contend, nor does the evidence show, that the Veteran's PTSD symptoms caused the Veteran's state of unemployment.

Accordingly, the Board finds that the demonstrated symptomatology during the period from September 11, 2006 through September 1, 2009 is consistent with a 30 percent disability rating for PTSD under DC 9411.  To that extent, the Veteran's appeal is denied.

For the reasons fully discussed in Section E below, the Board does not find that the evidence for this staged period warrants consideration of an extra-schedular rating pursuant to 38 C.F.R. § 3.321.  The Board also does not find that an additional staged period, other than those already contemplated in this decision, are warranted.

D.  Initial Disability Rating for PTSD from September 2, 2009

The Board also finds that the Veteran is not entitled to an initial disability rating greater than 50 percent for PTSD, for the period from September 2, 2009.  In this regard, the Board finds that the evidence demonstrates an overall range of symptoms and level of disability that is most consistent with a 50 percent disability rating under DC 9411.

A September 2009 private treatment record from Dr. C.L.G. reflects reported symptoms which include ongoing sleep disturbances with nightmares, flashbacks, social awkwardness marked by isolative behavior, anxiety, and survivor's guilt.  Contrary to his statement at his January 2007 VA examination, that he felt able to control his anger, the Veteran reported current anger issues for the first time.    Concerning his anxiety, he reported an incident four weeks before in which he experienced a panic attack and had flashbacks at night which required him to drink six beers to calm himself.  Although the Veteran stated that these occurrences happened with more frequency, he does not specify the frequency with which they were occurring.  According to the Veteran, he had been hiring workers to mow his lawn and to clean his home.  According to the Veteran, his nightmares and flashbacks had worsened over the previous six months; although, he does not indicate whether these symptoms had worsened in terms of frequency or severity.  The Veteran also stated that he was continuing to perform perimeter checks of his home at night.  Socially, he reported that he was still able to maintain a close relationship with his daughters.  He stated that he still remained active with running and cycling and was still coaching the women's track team at the local high school.

On mental status examination, the Veteran demonstrated good hygiene and fair eye contact.  The Veteran was visibly anxious and hypervigilant, but was still oriented to person, place, and time.  Memory, concentration, and recall remained intact.  His speech continued to be normal in rate, rhythm, and volume, and again, reflected logical and goal-directed thought processes.  Contrary to the earlier evidence, the Veteran's mood was dysphoric with flattened affect, and the Veteran demonstrated frequent crying spells.  The Veteran continued to deny hallucinations and suicidal or homicidal ideations.  A full checklist of criteria from the DSM-IV are included in the record and reflects the determination that the Veteran's symptoms met all criteria for PTSD, including persistent experiencing of traumatic event; persistence avoidance behavior; and persistent symptoms of increased arousal.  A multi-axis diagnosis again indicates a diagnosis of PTSD and identifies symptoms which include flattened affect, frequent panic attacks, poor judgment, isolative behavior, depression, anxiety, distrust of others, chronic sleep impairment, impaired memory which affect the Veteran's ability to organize his day, inability to maintain a loving relationship, and lack of motivation and interest.  A GAF score of 45 was assigned.

An October 2009 treatment note from the Veteran's social worker, E.J.S., reflects that the Veteran continued to remain active by volunteering.  The Veteran related that in general, however, he preferred to sit at home and read.  The Veteran also endorsed a decreased activity level and decreased motivation, reporting that although he had been working on building a house for himself, after his divorce, he had stopped working on that project.  The Veteran continued to report that he no longer mowed his lawn, did any cleaning, and did very little cooking.  In this regard, he reported that he had lost 20 pounds in the last four months.  The Veteran also reported current suicidal ideation for the first time.  A GAF score of 44 was assigned.

The Veteran was afforded a new VA examination in December 2010 to assess the current severity of his PTSD.  At that time, the Veteran continued to indicate an activity level, stating that he had been doing "a little carpentry work" with his friend.  Occupationally, the Veteran denied that his PTSD caused any occupational impairment over the course of his 33 year career with the United States Postal Service, except for one altercation with a customer which the Veteran described as self-defense.  The Veteran also denied any absence or loss of employment over the past 12 months that he felt was attributable to his mental symptoms.  Overall, the VA examiner opined that this area of functioning appeared to be minimally impaired by the Veteran's symptoms.

With respect to interpersonal relationships, the Veteran stated that he was unable to maintain relationships longer than about a year due to symptoms of social withdrawal and emotional detachment.  The Veteran continued to report "very, very close" relationships with his two adult daughters.  Grossly, the examiner opined that this area of the Veteran's functioning was moderately impaired.

In terms of social functioning, the Veteran related that he continued to maintain regular contact with one "best friend."  Stated that he continued to attend church once a week.  Stated that otherwise he spends most of his time at home.  The examiner determined that this area of functioning is moderately to significantly impaired.

Concerning his activities, the Veteran stated that he previously enjoyed activities such as woodworking and running, but that he recently lost interest in these activities.  According to the Veteran, his leisure activities currently consisted only of reading.  The examiner concluded that this area of the Veteran's functioning was moderately to significantly impaired.

Subjectively, the Veteran stated that he continued to drink approximately 10 beers or one liter of vodka per day.  The examiner noted that the Veteran smelled faintly of alcohol at the examination.  According to the Veteran, he had been recently arrested for battery after striking an acquaintance while he was drunk.  He denied having any suicidal ideation.  The Veteran reported daily depression, tearfulness, mood swings, sadness, ongoing social withdrawal, ongoing lack of motivation, decreased interest in enjoyable activities, fatigue, irritability, feelings of hopelessness, and worthlessness.  The Veteran also reported that he felt anxiety on a daily basis and that this was reflected by anxious mood, excessive worrying, nervousness, a feeling of being "on edge", irritability, agitation, and racing thoughts.  In this regard, the Veteran reported regular anxiety attacks, with the most recent anxiety attack occurring the week before the VA examination.

On mental status examination, the Veteran was alert and oriented to person, place, and time, and was cooperative with the examination.  He maintained good eye contact, speech was normal and clear, and his thought process was goal-directed.  The Veteran's thought content was free of hallucination, suicidal ideation, and homicidal ideation.  The Veteran described his mood as being "okay", however, anxious affect was observed by the examiner and at times the Veteran became tearful during the examination.  Functionally, the Veteran stated that he showered daily and changed his clothing every couple of days.  Nonetheless, the examiner observed that the Veteran's hygiene was "fair" and that the Veteran was "mildly malodorous."  Contrary to his September and October 2009 private treatment notes, the Veteran stated that he regularly engaged in household chores.  The Veteran also reported memory loss, stating that he was forgetful, needed to prepare lists, and was unable to remember names.  A memory screening performed at the VA examination revealed that the Veteran was able to immediately recall three out of three objects, but was able to recall only one of three objects with distraction after five minutes.  The Veteran was noted as demonstrating moderate to significant loss of concentration, reflected by the Veteran's report that he was unable to maintain his focus or to complete tasks.  No obsessive or ritualistic behaviors were observed by the Veteran.

Overall, the examiner summarized that the Veteran's social functioning was impacted by symptoms of depression, anxiety, physical aggression, alcohol dependence, memory and concentration problems, fair hygiene, sleep impairment, emotional detachment, suicidal ideation without plan or intent, tearfulness, mood swings, sadness, social withdrawal, decreased interest in previously enjoyable activities, fatigue, irritability, lack of motivation, excessive worry, nervousness, agitation, racing thoughts, hopelessness, helplessness, and worthlessness.  She opined that the Veteran's functioning continued to be only minimally impaired by his PTSD symptoms.  A GAF score of 55 was assessed.

At his November 2011 video conference hearing, the Veteran testified that he continued to experience anxiety in enclosed spaces.  He related a particular instance in which he experienced anxiety while traveling on an airplane from Nashville to Newark.  Concerning his remaining symptoms, the Veteran's testimony was largely consistent with those symptoms reported during his psychiatric treatment and which are noted above.  Socially, the Veteran testified that he still maintains contact with one close friend whom he referred to in his hearing as "brother."  The Veteran also indicated that he maintains contact with his five sisters, who had called him on the morning of the hearing to wish him a happy birthday.  The Veteran also reported that he still maintains close relationships with his daughters.  Although the Veteran indicated in his testimony that he preferred seclusion and did not venture often from his home into town, in describing his activities the day before the hearing, he stated that he was able to go into town to buy a backpack and to pick up a frozen pizza for dinner.  The Veteran also reported that he still attended church and that he also formerly taught bible studies to children.  The Veteran testified that he believes that his condition has worsened since his December 2010 VA examination.

At a December 2011 follow-up treatment with E.J.S., the Veteran continued to report ongoing survivor's guilt and suicidal ideation.  With respect to his suicidal ideation, the Veteran reported that he did not intend to act on his thoughts because of his family.  Interestingly, the Veteran appeared to report that he was able to control his anger, as he related that he refused to argue with people and walked away from confrontations.  The Veteran continued to report sleep disturbances with nightmares, isolative behavior, and motivation problems.  A GAF score of 37 was assessed at that time.

Similar to the symptoms that were present during the staged period from September 11, 2006 through September 1, 2009, the evidence for the period from September 2, 2009 shows that the Veteran's PTSD has still been manifested by ongoing sleep disturbances marked by nightmares and frequent awakenings in the middle of the night; survivor guilt; more frequent panic attacks; anxiety and hypervigilence; decreased concentration and motivation; some loss of interest in leisure activities; and some ritualistic behavior marked by periodically checking the perimeter of his home.  Additionally, the Veteran continued to report a close relationship with his daughters.  The Veteran even indicated that he was able to perform some carpentry work with a friend, thus indicating that the Veteran has maintained some ability to establish and maintain effective work and social relationships.  In contrast to the previous staged period however, the evidence for the period from September 2, 2009 indicates that the Veteran's anxiety and frequency of panic attacks has increased and that he demonstrated a flattened affect.  The Veteran also began to report current suicidal ideation, albeit without specific plan or intent.  Mental status examinations performed at the Veteran's December 2010 VA examination also indicated some decrease in the Veteran's ability to maintain hygiene and presentable appearance.  The evidence since September 2, 2009 also indicates that the Veteran has experienced further loss of motivation and more pronounced isolative behavior, as the Veteran expressed that he was no longer able to perform chores such as cleaning, cooking, and yardwork without hired assistance.

Nonetheless, the evidence does not show that the Veteran's PTSD has been manifested by circumstantial, circumlocutory, or stereotyped speech or impaired abstract thinking, much less speech that is intermittently illogical, obscure or irrelevant.  Additionally, although the evidence shows that the Veteran's anxiety had increased and was more frequent, there is no evidence that the Veteran was experiencing near-continuous panic or depression that was affecting the Veteran's ability to function independently, appropriately, and effectively.  Similarly, in view of the Veteran's assertions that he generally avoided arguments and avoided confrontations, the evidence also does not establish that the Veteran experienced impaired impulse control (such as unprovoked irritability with periods of violence).  The evidence also shows that the Veteran was consistently oriented in all spheres, and as such, also does not indicate spatial disorientation. As noted above, the Veteran's December 2010 VA examination indicated that the Veteran was mildly malodorous.  Nonetheless, the VA examiner concluded that the Veteran's hygiene was still fair and that the Veteran's grooming was adequate.  In this regard, the Veteran reported that he showered daily and changed his clothes every other day.  Hence, the evidence is not consistent with neglect of personal appearance and hygiene.  As noted above, the Veteran has denied that his psychiatric symptoms affected his occupation as a mail carrier, and moreover, he has denied that his current symptoms have contributed to his retirement in 2006 or his current state of unemployment.  At his hearing, the Veteran even testified that although he did not like going into town and being around crowds of people, he was able to go into town to purchase necessary items.  Hence, there is no indication that the Veteran's symptoms have resulted in difficulty in adapting to stressful circumstances (including work or a worklike setting).  Finally, the Veteran has continued to report close and meaningful relationships with his best friend, adult daughters, and five sisters.  As such, the evidence also does not appear to indicate a complete inability to establish and maintain effective relationships.

For the period from September 2, 2009, the Board notes a wide array of GAF scores which appear to range from 37 to 55.  Initially in this regard, the Board notes that it is unclear from the September 2009, October 2009, and December 2011 private treatment records as to which symptoms and objective observations form the basis of the GAF scores assigned on those dates of 45, 44, and 37 respectively.  In this regard, the aforementioned private treatment records do not offer any rationale or explanation for the assigned GAF scores.  Moreover, the symptoms reported by the Veteran and which were objectively noted in those treatment records do not appear to be consistent with such low GAF scores.  In this regard, those records do not reflect any impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Similarly, the symptoms reflected in the evidence are not consistent with serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  By contrast, the GAF score of 55 provided at the Veteran's December 2010 VA examination appears to be consistent with the symptoms expressed in the record (i.e., moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers)).  Mindful of the legal authority with regard to GAF scores cited in the foregoing section, the Board concludes again that the narratives contained within the private treatment records and the VA examination reports are more probative of the Veteran's level of impairment than the GAF scores assigned in conjunction with his private treatment or the VA examination.

Accordingly, the Board finds that the demonstrated symptomatology in the period from September 2, 2009 is not consistent with a disability rating higher than 50 percent for PTSD under DC 9411.  As such, the Veteran is not entitled to an initial disability rating in excess of 50 percent for PTSD, for the period from September 2, 2009.  To that extent, this appeal is denied.

E.  Extraschedular Considerations and Further Staged Ratings

Although the Board does not find that the Veteran's PTSD has resulted in an impairment of social and occupational functioning that supports the assignment of higher disability ratings than those already assigned, it does acknowledge that the Veteran's PTSD has been marked by some impairment.  Nonetheless, the evidence in the record does not show that the Veteran's disability has, at any time, impaired his occupational functioning beyond that already contemplated by the assigned disability ratings.  In this regard and as previously noted, the evidence shows that the Veteran's period of unemployment since 2006 has been attributable to disabilities resulting from his psychiatric symptoms.  Toward that end, the Board notes that the Veteran denied, at his December 2010 VA examination, having any occupational impairment that is attributable to his PTSD symptoms.  The Board also notes that the Veteran has not been hospitalized or undergone in-patient therapy for treatment of his PTSD.  Under the circumstances, the Board does not see any basis to remand this matter for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of extraschedular ratings for PTSD.  Thus, the Board concludes that the Veteran's symptoms are fully contemplated by the schedular criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Further, the Board finds that there is no basis for additional "staged" ratings in this case beyond those already contemplated by this decision.  Rather, the symptomatology shown upon examination and treatment has been essentially consistent and fully contemplated by the staged disability ratings provided by this decision.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD) prior to September 2, 2009 is denied.

Entitlement to an initial disability rating higher than 50 percent for PTSD from September 2, 2009 is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


